DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 includes the phrase “at lease”, which should be “at least”. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta (JP 2020-043746) in view of Miyoshi (US 2022/0136087).
Regarding claims 1-2, Furuta discloses a non-magnetic member used in an alternating magnetic field (¶ 1). The member comprises a titanium alloy (¶ 21-22) comprising an α-phase stabilizing Al equivalent amount of 4%-10% (¶ 24) and a β-phase stabilizing element such as Mo in an amount 0.5%-5%, Cr in an amount 0.5%-4%, and V in an amount 0.5%-10% (¶ 25-26). This equals to a Mo equivalent of about 1.5%-16.7%. These amounts overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. Furuta does not disclose the titanium alloy also contains iron and manganese as beta stabilizers.
Miyoshi teaches an α+β titanium alloy comprising Fe and Mn. Miyoshi teaches Fe is included in the alloy as a β-stabilizer, improves tensile strength of the alloy, and improves machinability (¶ 30). Miyoshi also teaches Mn is included in the alloy as a β-stabilizer and improves strength of the titanium alloy (¶ 51, see also ¶ 42). The amount of Mn in the alloy is controlled so as to control β-phase area ratio and maintain machinability (¶ 52). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include Fe and Mn, as taught by Miyoshi, in the titanium alloy of Furuta in order to improve strength and machinability of the alloy. Miyoshi teaches including 0.25% or less of Mn, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Furthermore, based on the suggestions of Miyoshi one of ordinary skill in the art would seek to determine, via routine optimization, the ideal amount of Mn for the particular composition of Furuta. See MPEP 2144.05 II.
Regarding claims 4-5, hexagonal close-packed structures correspond to the α-phase and body centered cubic correspond to the β-phase. Since the prior art alloy contains substantially similar amounts of Al equivalent α-stabilizer and Mo equivalent β-stabilizer, one of ordinary skill in the art would expect the microstructure of the prior art titanium alloy to be similar to that claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 6, Furuta discloses the titanium alloy has a specific resistance of 2-5 µΩm (¶ 28).
Regarding claim 7, since the prior art alloy contains substantially similar amounts of Al equivalent α-stabilizer and Mo equivalent β-stabilizer, one of ordinary skill in the art would expect the prior art titanium alloy to have similar properties to those claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 8, Furuta discloses the titanium alloy is obtained by sintering (¶ 31).
Regarding claim 9, Furuta discloses the process for making the non-magnetic member includes sintering and post-processing to obtain the desired shape (¶ 32). Futura does not disclose a solution heat treatment step.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta (JP 2020-043746) in view of Miyoshi (US 2022/0136087), as applied to claim 1, further in view of Tsukamoto (WO 2020/101008).
Regarding claim 3, the limitations of claim 1 have been addressed above. Modified Furuta does not disclose including sulfur. Tsukamoto teaches an α+β titanium alloy containing S in an amount of 0%-0.20% to improve machinability (p. 7, ¶ 3). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include S in the alloy of modified Furuta to improve machinability, as taught by Tsukamoto.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (US 2003/0211003) in view of Miyoshi (US 2022/0136087).
Regarding claims 1-2, Kosaka discloses an α+β titanium alloy (¶ 1). Titanium alloys are intrinsically non-magnetic, and the limitation “used in an alternating magnetic field” is considered an intended use of the claimed product. Since the recitation of intended use sets forth no distinct definition of the claimed product’s limitations, it is considered to impart no patentable weight to claim construction. See MPEP 2111.02 II. Kosaka discloses the titanium alloy comprises 4.5%-5.5% Al (¶ 6), 0.3%-1.8% Mo, 0.2%-1.2% Fe, 3.0%-5.0% V (¶ 7-9). This equals to a Mo equivalent of about 2.8%-8.13%. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Miyoshi teaches an α+β titanium alloy comprising Mn. Miyoshi teaches Mn is included in the alloy as a β-stabilizer and improves strength of the titanium alloy (¶ 51, see also ¶ 42). The amount of Mn in the alloy is controlled so as to control β-phase area ratio and maintain machinability (¶ 52). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include Mn, as taught by Miyoshi, in the titanium alloy of Kosaka in order to improve strength and machinability of the alloy. Miyoshi teaches including 0.25% or less of Mn, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Furthermore, based on the suggestions of Miyoshi one of ordinary skill in the art would seek to determine, via routine optimization, the ideal amount of Mn for the particular composition of Kosaka. See MPEP 2144.05 II.
Regarding claims 4-5, hexagonal close-packed structures correspond to the α-phase and body centered cubic correspond to the β-phase. Since the prior art alloy contains substantially similar amounts of Al equivalent α-stabilizer and Mo equivalent β-stabilizer, one of ordinary skill in the art would expect the microstructure of the prior art titanium alloy to be similar to that claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 6-7, since the prior art alloy contains substantially similar amounts of Al equivalent α-stabilizer and Mo equivalent β-stabilizer, one of ordinary skill in the art would expect the prior art titanium alloy to have similar properties to those claimed, absent objective evidence to the contrary. See MPEP 2112. In addition, Kosaka teaches the titanium alloy has a 0.2% proof stress ranging from about 153-186 ksi (equivalent to 1055 MPa-1282 MPa) (see Table 3). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (US 2003/0211003) in view of Miyoshi (US 2022/0136087), as applied to claim 1, further in view of Tsukamoto (WO 2020/101008).
Regarding claim 3, the limitations of claim 1 have been addressed above. Modified Furuta does not disclose including sulfur. Tsukamoto teaches an α+β titanium alloy containing S in an amount of 0%-0.20% to improve machinability (p. 7, ¶ 3). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include S in the alloy of modified Furuta to improve machinability, as taught by Tsukamoto.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest a α+β titanium alloy made by sintering powders including manganese sulfide powder.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,731,115 discloses a sintered titanium alloy that reads on the subject matter of claim 1. However, a rejection over US ‘115 is considered cumulative and therefore is not included in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784